  Case 15-29852         Doc 27     Filed 03/05/19 Entered 03/05/19 11:34:17              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-29852
         EMILIE L STEVENSON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/31/2015.

         2) The plan was confirmed on 11/03/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/10/2018.

         6) Number of months from filing to last payment: 37.

         7) Number of months case was pending: 42.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $21,896.00.

         10) Amount of unsecured claims discharged without payment: $4,557.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-29852       Doc 27     Filed 03/05/19 Entered 03/05/19 11:34:17                      Desc Main
                                   Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor            $32,526.00
       Less amount refunded to debtor                         $636.82

NET RECEIPTS:                                                                                 $31,889.18


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                              $3,900.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                    $1,411.90
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $5,311.90

Attorney fees paid and disclosed by debtor:               $100.00


Scheduled Creditors:
Creditor                                    Claim         Claim            Claim        Principal      Int.
Name                              Class   Scheduled      Asserted         Allowed         Paid         Paid
AAA CHECKMATE                 Unsecured         800.00      1,297.12         1,297.12      1,297.12        0.00
ABILITY HEALTHCARE LTD        Unsecured         100.00           NA               NA            0.00       0.00
APRIA HEALTHCARE INC          Unsecured         800.00           NA               NA            0.00       0.00
AT&T SERVICES INC             Unsecured           1.00        779.45           779.45        779.45        0.00
ATG CREDIT                    Unsecured         106.00           NA               NA            0.00       0.00
BANK OF AMERICA               Unsecured         299.00           NA               NA            0.00       0.00
BROTHER LOAN & FINANCE        Unsecured      1,000.00       1,327.49         1,327.49      1,327.49        0.00
CERASTES LLC                  Unsecured         265.00        280.51           280.51        280.51        0.00
CHICAGO WESTSIDE CHRISTIAN    Unsecured      1,876.00            NA               NA            0.00       0.00
CMRE FINANCIAL SERVICES       Unsecured         220.00           NA               NA            0.00       0.00
COMMONWEALTH EDISON           Unsecured         288.00          4.57             4.57           4.57       0.00
COMPUTER CREDIT INC           Unsecured          40.00           NA               NA            0.00       0.00
FOREST PARK LOAN COMPANY      Unsecured      1,805.00         766.23           766.23        766.23        0.00
MACNEAL HOSPITAL              Unsecured         150.00           NA               NA            0.00       0.00
PRA RECEIVABLES MGMT          Unsecured           0.00        339.01           339.01        339.01        0.00
PRA RECEIVABLES MGMT          Unsecured           0.00        346.58           346.58        346.58        0.00
SANTANDER CONSUMER USA        Secured       19,179.00     13,750.00        13,750.00      13,750.00     892.93
SANTANDER CONSUMER USA        Unsecured      4,279.00       6,793.39         6,793.39      6,793.39        0.00
SPRINT                        Unsecured         200.00           NA               NA            0.00       0.00
STATE COLLECTION SERVICE      Unsecured          28.00           NA               NA            0.00       0.00
Stillpoint Mental Health      Unsecured          45.00           NA               NA            0.00       0.00
WORLD FINANCIAL NETWORK       Unsecured         354.00           NA               NA            0.00       0.00
WORLD FINANCIAL NETWORK       Unsecured         339.00           NA               NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-29852         Doc 27      Filed 03/05/19 Entered 03/05/19 11:34:17                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $13,750.00         $13,750.00           $892.93
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $13,750.00         $13,750.00           $892.93

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $11,934.35         $11,934.35              $0.00


Disbursements:

         Expenses of Administration                             $5,311.90
         Disbursements to Creditors                            $26,577.28

TOTAL DISBURSEMENTS :                                                                      $31,889.18


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
